Citation Nr: 0418412	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder?  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
February 1959 and from February 1960 to July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, denying the veteran's claim to reopen for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and other entities.  Pursuant to his 
request, the veteran was afforded a hearing before the Board, 
sitting at the Phoenix RO, in January 2004.  

As new and material evidence is herein found to have been 
presented, the issue of entitlement to service connection for 
an acquired psychiatric disorder, based on the reopened claim 
therefor, is addressed in the REMAND portion of this document 
and is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by VA on multiple 
prior occasions, the most recent of which was in a 1997 
rating decision.  Following notice to the veteran of the 
latest action taken, an appeal was not timely initiated.  

2.  Under the Muehl doctrine the veteran's submission of new 
and material evidence within one year of a January 1998 
rating decision denying a claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
estops finality from attaching to that rating decision.




CONCLUSIONS OF LAW

1.  The RO's 1997 decision, denying the veteran's claim to 
reopen for service connection for PTSD, is final; the RO's 
January 1998 denial of the veteran's claim to reopen is non-
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).

2.  New and material evidence has been submitted since entry 
of the 1997 decision to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  Such have been 
the subject of various holdings of Federal courts.  However, 
as the disposition reached below is favorable to the veteran 
to the extent indicated, the need to discuss the VA's efforts 
to comply with the VCAA and its implementing regulations is 
obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  Notice is taken that 
the current appeal stems from the veteran's filing of a claim 
to reopen prior to August 2001.  As such, the changed 
definition of new and material evidence is not for 
application in this matter.  

The record reflects that service connection for an acquired 
psychiatric disorder was initially denied by the RO in Reno, 
Nevada, in a rating decision of July 1971.  Notice of the 
denial was furnished to the veteran in the same month and a 
timely appeal was not initiated.  As such, the July 1971 
action is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

On several subsequent occasions, attempts to reopen such 
claim were made, with each being denied by the applicable RO.  
The most recent claim to reopen was denied by the Muskogee RO 
in September 1997 on the basis that the evidence did not show 
that a stressor leading to the onset of PTSD actually 
occurred during the veteran's periods of service.  Notice of 
the action taken was provided to the veteran in the RO's 
letter of October 1997, while entitlement to service 
connection for depression and dysthymia was also denied in 
January 1998, an appeal to the September 1997 action was not 
initiated within the one-year period following issuance of 
notice.  In light of the foregoing, and inasmuch as new and 
material evidence was not submitted within the appeal period 
that followed the October 1997 notice,  the September 1997 
denial became final.  Id.; see Muehl v. West, 13 Vet. App. 
159 (1999).  

Received by the RO in January 1998 was another attempt by the 
veteran to reopen his previously denied claim for service 
connection for a psychiatric disorder, then styled as a 
neurosis with depression and dysthymia.  That claim was 
denied by the Muskogee RO in a rating decision of January 
1998.  Notice of that denial was furnished to the veteran on 
February 4, 1998 correspondence from the RO.  Following the 
veteran's relocation and file transfer, he submitted a notice 
of disagreement to the Phoenix RO in January 1999, and a 
statement of the case was then provided to him later in the 
same month.  A substantive appeal was not submitted within 
the sixty-day period following the mailing of the statement 
of the case.  

Ordinarily, finality would attach to the January 1998 rating 
decision following the veteran's failure to perfect his 
appeal.  In this instance, however, additional evidence was 
submitted by or on behalf of the veteran in June and December 
1998, well within the one-year appeal period that began with 
the February 1998 notice.  It is the newness and materiality 
of that evidence that estops finality from attaching to the 
January 1998 action.  Muehl v. West, 13 Vet. App. at 161.  

Whereas the September 1997 rating decision was based on the 
absence of evidence verifying a claimed stressor, evidence 
tending to support the existence of a stressor would 
necessarily be new and material.  In this instance, in June 
1998 VA received a statement from the veteran's mother as to 
her recollection that she had learned of an aircraft 
explosion in or about 1959 through media reports and had 
attempted to contact the veteran to check on his well being.  
Also, submitted in December 1998 were records from the 474th 
Tactical Fighter Wing located at Cannon Air Force Base in 
Clovis, New Mexico, and correspondence from the Air Force, 
indicating that there had been a collision of two F-100s on 
July 8, 1958, and that another aircraft accident occurred on 
July 19, 1958.  

No reference was made in this Air Force correspondence to a 
claimed B-58 crash, and review of the histories of the 47th 
Air Division (812th Air Base Group, Walker Air Force Base, 
Roswell, New Mexico) likewise showed no reference to a loss 
of a B-58.  

Received by VA in February 2001 were additional pages from 
the recorded history of the 474th Fighter Bomber Wing, 
including reference to aircraft accidents occurring between 
July 25 to September 6, 1958, at Cannon Air Force Base, 
including a crash of an F-100F and an F-100D on July 25, 
1958, in which First Lieutenant Carey died as a result of 
crash-related injuries.  

Through oral and written testimony, including that offered 
under oath before the undersigned in January 2004, the 
veteran indicates that he was a witness to the July 25, 1958 
crash, and that he was acquainted with the pilot who perished 
in that crash.  

Given the basis of the September 1997 denial, it is found 
that the evidence subsequently received in July and December 
1998, the credibility of which must be presumed for the 
limited purpose of this inquiry, see Justus v. Principi, 3 
Vet. App. 510 (1992), denotes the existence of catastrophic 
events in the area where the veteran was stationed and may be 
viewed as new and material.  Such finding compels the 
conclusion that the January 1998 is not final.  Muehl  As 
well, the evidence received in July and December 1998 is 
supplemented by that evidence received by VA in early 2001 
further indicating the existence of a aircraft crash on July 
25, 1958, in which a pilot with whom the veteran purportedly 
was acquainted was killed.  In sum, the evidence added to the 
record since entry of the September 1997 action is new and 
material under 38 C.F.R. § 3.156 (2001).  As a result, the 
veteran's claim is reopened.  

Further consideration of the merits of the reopened claim is 
deferred, pending receipt of clarifying medical data as 
requested in the Remand portion of this document.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  To the extent 
indicated, the appeal is allowed.  


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, inclusive of PTSD, additional development, as set 
forth below, is necessary prior to further consideration of 
the merits.  Among the needed actions are the conduct of a VA 
medical examination and obtaining a medical opinion as to the 
relationship, if any, between any verified stressor and the 
veteran's PTSD.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
reopened claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD.  The veteran 
must be notified what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient identifying information and 
written authorization.  

2.  The veteran must be contacted in 
writing for the specific purpose of 
requesting that he set forth a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions from whom or where he has 
been examined or treated for an acquired 
psychiatric disorder since July 1960.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in the veteran's reply.  
Efforts must be made to obtain records 
relating to periods of hospitalization at 
VA facilities in Reno, Nevada, and Palo 
Alto, California, from 1972 to 1979, as 
indicated by VA Forms 10-7131 recorded 
during that time frame.  All such medical 
records obtained must be added to the 
claims folder.

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes that such records do not 
exist or that further attempts to obtain 
same would be futile.  Notice to the 
veteran of any inability to secure 
records must be provided and he must be 
afforded an opportunity to respond.  

3.  Thereafter, the RO must undertake any 
and all development deemed necessary 
regarding the veteran's claim for service 
connection for an acquired psychiatric 
disorder for verification of other 
claimed stressors with respect to his 
reported witnessing of an April or May 
1960 incident in which a fellow soldier 
accidentally struck his foot with an ax 
and a claimed inservice rape.  If deemed 
appropriate by the RO, contact with the 
United States Armed Services Center for 
Research of Unit Records may be 
undertaken with a request to provide any 
information that may corroborate the 
alleged stressor(s).

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of ascertaining the nature 
and etiology of any and all acquired 
psychiatric disorders, including PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner.  Such examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished.  
All established psychiatric diagnoses are 
then to be fully set forth. 

The examiner must then offer a 
professional opinion, with full 
supporting rationale, addressing the 
following:  

(a)  Did any currently 
diagnosed acquired psychiatric 
disorder unequivocally exist 
prior either entrance onto 
active duty?

If so, is it unequivocal that 
any such disorder underwent an 
increase in service, such as to 
constitute an aggravation of 
the preexisting disorder?

(b)  Is it at least as likely 
as not that any current 
acquired psychiatric disorder 
originated during the veteran's 
periods of service from 
December 1956 to February 1959, 
and/or from February 1960 to 
July 1960?  Is it at least as 
likely as not that a psychosis 
was present within the one-year 
period immediately following 
either discharge from service?

(c)  Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event(s)?  
If so, which independently 
verified event or events is 
responsible for his PTSD?  
Describe specifically the 
linkage, if any, between 
current symptoms of PTSD and 
any verified stressor?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's reopened claim for service 
connection for an acquired psychiatric 
disorder, including PTSD, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



